RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is entered into as of April 18, 2016
(the “Effective Date”), by and between Christopher P. Lowe (“Employee”) and
Hansen Medical, Inc. (the “Corporation”).

AGREEMENT

In consideration of the promises and mutual covenants set forth herein, the
parties hereby agree as follows:

1. Definitions. As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:

(a) “Board” shall mean the Board of Directors of the Corporation.

(b) “Cause” shall mean any of the following: (i) an intentional unauthorized use
or disclosure of the Corporation’s confidential information or trade secrets,
which use or disclosure causes material harm to the Corporation, (ii) a material
breach of any agreement between Employee and the Corporation, (iii) a material
failure to comply with the Corporation’s written policies or rules,
(iv) conviction of, or plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof, (v) gross negligence or willful
misconduct or (vi) a continued failure to perform assigned duties after
receiving written notification of such failure from the Board. Employee shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Employee a Notice of Termination and copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of those
members of the Board who are not then employees of the Corporation at a meeting
of the Board called and held for the purpose (after reasonable notice to
Employee and an opportunity for Employee, together with Employee’s counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, Employee was guilty of the conduct set forth in the first sentence of
this Section 1(b) and specifying the particulars thereof in detail.

(c) “Change in Control” means the occurrence of any of the following events:

(i) A transaction or series of transactions (other than an offering of the
Corporation’s Common Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons”, as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act (other than the Corporation, any of its
subsidiaries, an employee benefit plan maintained by the Corporation or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Corporation
possessing more than 50% of the total combined voting power of the Corporation’s
securities outstanding immediately after such acquisition; or

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Corporation to effect a transaction described in
Section 1(c)(i) or Section 1(c)(iii)) whose election by the Board or nomination
for election by the Corporation’s stockholders was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii) The consummation by the Corporation (whether directly involving the
Corporation or indirectly involving the Corporation through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Corporation’s assets in any single transaction or series of related
transactions, in each case, other than a transaction:

(A) Which results in the Corporation’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Corporation or the person
that, as a result of the transaction, controls, directly or indirectly, the
Corporation or owns, directly or indirectly, all or substantially all of the
Corporation’s assets or otherwise succeeds to the business of the Corporation
(the Corporation or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(c)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Corporation prior to the consummation of the transaction.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Covered Termination” shall mean (i) an Involuntary Termination Without
Cause or (ii) a voluntary termination of employment by Employee for Good Reason,
provided that in either case, the termination constitutes a Separation from
Service.

(f) “Date of Termination” shall mean (i) if Employee’s employment is terminated
due to Employee’s death, the date of Employee’s death; and (ii) if Employee’s
employment is terminated for any reason other than death, the date specified in
the Notice of Termination.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(h) “Good Reason” shall mean any of the following events which occurs without
Employee’s written consent, provided that the requirements regarding advance
notice and an opportunity to cure set forth below are satisfied: (i) a material
diminution of Employee’s base salary, other than in connection with an
across-the-board reduction in the compensation of the Corporation’s senior
management that does not disproportionately affect Employee, (ii) a material
diminution of Employee’s authority, duties or responsibilities, (iii) a
requirement to report to anyone other than the Chief Executive Officer of a
successor to the Corporation as a result of Employee’s position as an officer of
a subsidiary or division of a successor following a Change in Control, (iv) a
material change in the geographic location at which Employee must perform
services for the Corporation, or (v) any other action or inaction of the
Corporation that constitutes a material breach of this Agreement or any letter
agreement setting forth the terms and conditions of Employee’s employment with
the Corporation (each of (i), (ii), (iii), (iv) and (v) a “Good Reason
Condition”). In order for Employee to resign for Good Reason, Employee must
provide a written Notice of Termination to the Corporation indicating the
existence of the Good Reason Condition within ninety (90) days of the initial
existence of such Good Reason Condition. Upon receipt of such notice of the Good
Reason Condition, the Corporation will be provided with a period of thirty
(30) days during which it may remedy the Good Reason Condition and not be
required to provide for the payments and benefits described herein as a result
of such proposed resignation due to the Good Reason Condition specified in the
Notice of Termination. If the Good Reason Condition is not remedied within the
period specified in the preceding sentence, Employee may resign based on the
Good Reason Condition specified in the Notice of Termination effective no later
than one-hundred eighty (180) days following the initial existence of such Good
Reason Condition.

(i) “Involuntary Termination Without Cause” shall mean termination of Employee’s
employment by the Corporation other than for Cause. For purposes of this
Agreement, an Involuntary Termination Without Cause shall only include a
termination by the Corporation where Employee was willing and able to continue
performing services within the meaning of Treasury Regulation Section
1.409A-1(n)(1).

(j) “Notice of Termination” shall mean a notice from Employee or the Corporation
to the other party regarding the intent to terminate Employee’s employment. To
the extent applicable, the Notice of Termination shall indicate the specific
termination provision in this Agreement (if any) relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.

(k) “Release” shall mean a release by Employee of all claims arising out of
Employee’s employment with the Corporation or the termination thereof, in a form
reasonably acceptable to the Corporation.

(l) “Separation from Service” means Employee’s termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

2. Notice.

(a) Notice of Termination. Any termination of Employee’s employment by the
Corporation or by Employee (other than termination due to Employee’s death,
which shall terminate Employee’s employment automatically) shall be communicated
by a written Notice of Termination to the other party hereto in accordance with
Section 2(b) and shall set forth the Date of Termination, which shall not be
earlier than the date on which the Notice of Termination is provided.

(b) Manner of Notice. For purposes of this Agreement, a Notice of Termination,
as well as other notices and communications provided for in this Agreement,
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the Corporation at its principal office
or to Employee at the address in the Corporation’s payroll records, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

3. Compensation upon Certain Terminations.

(a) Termination for Any Reason. Upon Employee’s termination of employment with
the Corporation for any reason, Employee shall be paid all amounts earned or
accrued but unpaid as of Employee’s termination of employment, including, as
applicable, (i) base salary, (ii) reimbursement for reasonable and necessary
expenses incurred by Employee on behalf of the Corporation during the period
ending on the Date of Termination, (iii) pay for unused vacation time, (iv) any
bonuses and incentive compensation earned through the Date of Termination, and
(v) reimbursement for any unused amounts deposited in the Corporation’s employee
stock purchase plan.

(b) Covered Termination Within Three Months Prior to or Twelve Months After a
Change in Control. If at any time Employee’s employment with the Corporation is
terminated due to a Covered Termination which occurs within three (3) months
prior to, or twelve (12) months following, a Change in Control, and Employee
satisfies the conditions described in Section 3(c) below, then Employee shall
become vested with respect to 100% of the unvested portion of any options to
purchase the Corporation’s capital stock that Employee then holds and the
restrictions with respect to 100% of any restricted stock, restricted stock unit
or other equity award with regard to the Corporation’s capital stock that
Employee then holds shall immediately lapse.

(c) Preconditions to Benefits. As a condition to Employee’s receipt of the
benefits described in this Section 3 (other than in Section 3(a)), Employee
shall be required (i) if requested by the Board, to resign immediately as a
member of the Board and as a member of the Boards of Directors of all
subsidiaries of the Corporation, and (ii) to execute a Release within fifty
(50) days following the Date of Termination and not revoke such Release within
any period permitted under applicable law. Such Release shall specifically
relate to all of Employee’s rights and claims in existence at the time of such
execution but shall exclude any continuing obligations the Corporation may have
to Employee following the Date of Termination under this Agreement or any other
agreement providing for obligations to survive Employee’s termination of
employment.

4. Section 409A. The benefits provided under this Agreement are intended to be
exempt from Section 409A of the Code pursuant to Treasury
Regulation Section 1.409A-1(b)(4).

5. Excise Tax Limitation.

(a) Notwithstanding anything contained in this Agreement to the contrary, in the
event that the benefits provided by this Agreement, together with all other
payments and the value of any benefits received or to be received by Employee
(“Payments”), constitute “parachute payments” within the meaning of Section 280G
of the Code, and, but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Payments shall
be made to Employee either (i) in full or (ii) as to such lesser amount as would
result in no portion of the Payments being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Employee on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of the Payments may be subject to the Excise Tax. The Corporation
shall reduce or eliminate the Payments by first reducing or eliminating cash
payments and then by reducing those payments or benefits which are not payable
in cash, in each case in reverse order beginning with payments or benefits which
are to be paid the farthest in time from the Determination (as hereinafter
defined).

(b) Unless the Corporation and Employee otherwise agree in writing, an initial
determination as to whether the Payments shall be reduced and the amount of such
reduction shall be made, at the Corporation’s expense, by the accounting firm
that is the Corporation’s independent accounting firm as of the date of the
Change in Control (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Corporation and Employee within twenty
(20) days of the Date of Termination, if applicable, or such other time as
requested by the Corporation or by Employee (provided Employee reasonably
believes that Employee will receive Payments which may be subject to the Excise
Tax), and if the Accounting Firm determines that there is substantial authority
(within the meaning of Section 6662 of the Code) that no Excise Tax is payable
by Employee with respect to a Payment or Payments, it shall furnish Employee
with an opinion reasonably acceptable to Employee that no Excise Tax will be
imposed with respect to any such Payment or Payments. Within ten (10) days of
the delivery of the Determination to Employee, Employee shall have the right to
dispute the Determination (“Dispute”). If there is no Dispute, the Determination
shall be binding, final and conclusive upon the Corporation and Employee.

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Employee either will be greater (an “Excess Payment”) or less (an
“Underpayment”) than the amounts provided for by the limitation contained in
Section 5(a).

(i) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (“IRS”) proceeding which has been finally and
conclusively resolved that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to Employee made on the date
Employee received the Excess Payment and Employee shall repay the Excess Payment
to the Corporation on demand (but not less than ten (10) days after written
notice is received by Employee) together with interest on the Excess Payment at
the “Applicable Federal Rate” (as defined in Section 1274(d) of the Code) from
the date of Employee’s receipt of such Excess Payment until the date of such
repayment.

(ii) In the event that it is determined by (A) the Accounting Firm, the
Corporation (which shall include the position taken by the Corporation, or
together with its consolidated group, on its federal income tax return) or the
IRS, (B) pursuant to a determination by a court, or (C) upon the resolution to
Employee’s satisfaction of a Dispute that an Underpayment has occurred, the
Corporation shall pay an amount equal to the Underpayment to Employee within ten
(10) days of such determination or resolution, together with interest on such
amount at the Applicable Federal Rate from the date such amount would have been
paid to Employee until the date of payment.

6. Successors; Binding Agreement.

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business and/or assets as aforesaid.

(b) This Agreement shall inure to the benefit of and be enforceable by Employee
and Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amount would still be payable to Employee hereunder had Employee
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, to Employee’s
estate.

7. Miscellaneous.

(a) Modification or Amendment. No provision of this Agreement may be modified or
amended unless such modification or amendment is agreed to in writing and signed
by Employee and an authorized officer of the Corporation as may be specifically
designated by the Board or a committee thereof.

(b) Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or any failure to comply with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(c) Complete Agreement. This Agreement constitutes the entire agreement between
Employee and the Corporation, and is the complete, final and exclusive
embodiment of their agreement with regard to, the subject matter hereof, and
this Agreement shall supersede any prior or contemporaneous written or oral
agreements regarding such subject matter. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

(d) Non-Exclusivity of Rights. Notwithstanding Section 7(c), nothing in this
Agreement shall prevent or limit Employee’s continuing or future participation
in any benefit, bonus, incentive or other plan or program provided by the
Corporation and for which Employee may qualify, nor shall anything herein limit
or reduce such rights as Employee may have under any other agreements with the
Corporation. Amounts which are vested benefits or which Employee is otherwise
entitled to receive under any plan or program of the Corporation shall be
payable in accordance with such plan or program, except as explicitly modified
by this Agreement.

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles.

(f) Statutory References. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.

(g) Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.

(h) Section Headings. The section headings contained in this Agreement are for
convenience only, and shall not affect the interpretation of this Agreement.

(i) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8. Arbitration. The parties hereby agree that any and all claims or
controversies regarding this Agreement shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Palo Alto,
California conducted before a single arbitrator by Judicial Arbitration and
Mediation Services/Endispute (“JAMS”) or its successor, under the then
applicable JAMS rules. By agreeing to this arbitration procedure, both parties
waive the right to resolve any such dispute through a trial by jury or judge or
by administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Corporation shall pay all of JAMS’
arbitration fees. Nothing in this Agreement shall prevent either party from
obtaining injunctive relief in court if necessary to prevent irreparable harm
pending the conclusion of any arbitration.

9. Fees and Expenses. In connection with a Covered Termination which occurs
within twelve (12) months after a Change in Control, the Corporation shall pay
all reasonable legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by Employee as they become due as a result of
(a) Employee seeking to obtain or enforce any right or benefit provided by this
Agreement (including, but not limited to, any such fees and expenses incurred in
connection with a Dispute whether as a result of any applicable government
taxing authority proceeding, audit or otherwise), and (b) Employee’s hearing
before the Board as contemplated in Section 1(b) of this Agreement. To the
extent that any reimbursements payable to Employee pursuant to this Section 9
are subject to the provisions of Section 409A of the Code, such reimbursements
shall be paid to Employee no later than December 31 of the year following the
year in which the cost was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Employee’s right to reimbursement under this Section 9 will not be
subject to liquidation or exchange for another benefit.

10. Settlement of Claims. The Corporation’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against Employee or others.

11. At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon Employee any right to continue in the employ of the Corporation,
(b) constitute any contract or agreement of employment, or (c) interfere in any
way with the at-will nature of Employee’s employment with the Corporation.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

EMPLOYEE

/s/ Christopher P. Lowe      

Christopher P. Lowe

HANSEN MEDICAL, INC.

/s/ Cary G. Vance      
By: Cary G. Vance
President and CEO


